Citation Nr: 0417344	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-15 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1942 to April 
1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied, among others, 
the veteran's claim for a total disability rating based on 
individual unemployability (TDIU).

Unfortunately, the Board cannot yet decide this appeal 
because further development and clarification is needed.  So 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The veteran was represented by a private attorney before the 
United States Court of Appeals for Veterans Claims (Court), 
when a September 1999 Court Order vacated an August 1998 
Board decision that had denied service connection for 
ulcerative colitis.  The private attorney also represented 
the veteran when, in April 2000, the Board remanded this 
claim to the RO.  And following a November 2000 RO grant of 
service connection for ulcerative colitis, the private 
attorney continued his representation of the veteran when the 
Board denied a claim for a rating higher than 30 percent for 
the ulcerative colitis in January 2002.  Also in that 
decision, the Board remanded a claim for service connection 
for impairment of sphincter control.  And the private 
attorney again represented the veteran when the Board later 
denied this claim, on appeal, in June 2003.



A January 2000 letter from this private attorney indicates 
that his representation of the veteran was "not limited."  
And neither a copy of the notification of the December 2002 
RO denial of a TDIU nor a copy of the May 2003 statement of 
the case (SOC) was provided to this attorney as the veteran's 
designated representative of record.  The veteran has stated 
throughout this appeal that he is still represented by this 
attorney, but in a June 10, 2003, letter the RO stated that 
"our records do not show that [this attorney] is your 
representative for this appeal.  We show that he had limited 
representation with regards to your appeal to [the Court] on 
the denial of an increased evaluation for your service 
connected ulcerative colitis."  So the RO instructed the 
veteran to complete and return a VA Form 22a to appoint this 
attorney as his representative.  But this was not done.  
However, nevertheless, as noted above, this attorney did 
indeed represent the veteran in his appeal for service 
connection for impairment of sphincter control, which was 
after the "appeal to [the Court] on the denial of an 
increased evaluation for [his] service connected ulcerative 
colitis."  Consequently, the RO must contact the attorney 
who previously represented the veteran before the Board and 
the Court and request that he clarify whether he continues to 
represent the veteran in his current appeal and, if so, 
appropriate action must be taken.

Also, it does not appear the RO has taken any steps to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
VCAA, which became effective as of November 9, 2000, has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the 


claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Contact the private attorney, George L. Seay, 
Jr., who previously represented the veteran before 
the Board and the Court and request that he clarify 
whether he continues to represent the veteran in 
his current appeal.  If so, make this designation 
and give the attorney an opportunity to submit 
additional written or other argument.

2.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA and implementing VA regulations is completed.  
In particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of post-service treatment, 
evaluation or hospitalization for his service-
connected disorders.  Ask that he complete and 
return the appropriate releases 
(VA Form 21-4142s) for the medical records of each 
private care provider that are not already on 
file.  



Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask the veteran for the name of each VA 
medical facility at which he has received 
treatment, and the approximate dates thereof, for 
his service-connected disorders.  The RO should 
obtain all VA records not already on file.  

4.  Schedule the veteran for a social and 
industrial survey to determine his level of 
educational attainment and to obtain all 
information possible concerning all types, places 
and periods of his past employment, including the 
lengths of each such employment and reasons for 
termination, if any, thereof.  All pertinent leads 
should be followed up.  

5.  Schedule the veteran for appropriate VA 
examinations to assess the severity of his 
service-connected disabilities, particularly with 
respect to the impact, singly and in combination, 
upon his ability to obtain and retain gainful 
employment. 

The claims files and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims files for the veteran's 
pertinent medical history.  All necessary testing 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

6.  Review the claims files.  If any development 
is incomplete, including if the examination 
reports do not contain sufficient information to 
respond to the question posed regarding 
employability (or inability to work) and to 
properly rate the disabilities at issue, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claim for a TDIU based 
on the additional evidence obtained.  If this 
claim continues to be denied, send the veteran 
and, if applicable, his representative a 
supplemental SOC (SSOC) and give him/them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

